                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

LASSWELL FOUNDATION FOR
LEARNING AND LAUGHTER, INC.,
FRED LASSWELL, INC., RED RYDER
ENTERPRISES, INC., and GOLDBOOK,
LTD.,

       Plaintiffs,                                    Case No.: 8:17-cv-00046-JDW-CPT

vs.

TIMOTHY SCHWARTZ, DESIGN TANK,
INC., and DOES 1-10,

      Defendants.
___________________________________/


                              JOINT STATEMENT
               RE: REMAINING ISSUES FOR JUDICIAL INTERVENTION

       Plaintiffs, LASSWELL FOUNDATION FOR LEARNING AND LAUGHTER, INC.,

FRED LASSWELL, INC., RED RYDER ENTERPRISES, INC., and GOLDBOOK, LTD.

(Plaintiffs), by and through the undersigned counsel, and Defendants TIMOTHY SCHWARTZ

and DESIGN TANK, INC., hereby submit the following Joint Statement pursuant to the Court’s

Order (Dkt 99) dated January 18, 2019. Note that Mr. Schwartz’s changes to the document were

received late afternoon on Friday. For the sake of accuracy it was decided by Plaintiffs’ counsel

to submit Mr. Schwartz’s edits and markups directly. However we have included those items in

Plaintiffs’ section of the document as Plaintiffs originally intended. All strikeouts and

highlighting are the product of Mr. Schwartz.

       Dkt 99 Docket Text:

              ENDORSED ORDER: For the reasons discussed on the record at the
       hearing, the parties are directed to meet and confer on or before January 25, 2019,
       preferably in person or by telephone in accordance with Local Rule 3.01(g), in a
                                                              Case No. 8:17-cv-00190-T-23-MAP


       good-faith effort to resolve the dispute with respect to the non-party subpoenas at
       issue in [85] Defendant's Motion to Quash Subpoenas and for Protective Order.
       Following such conference, the parties shall file a joint notice no later than
       January 25, 2019, outlining what, if any, matters remain for judicial intervention.


PROCEDURAL HISTORY (with Schwartz’s strikeouts included as is)

       Pursuant to the Court’s Order (Dkt 99), the Parties have attempted in good faith to narrow

and/or resolve issues related to five outstanding subpoenas related to Mr. Schwartz’s Motion to

Quash Subpoenas, Motion for Protective Order, Motion to Compel Discovery and Motion for

Sanctions (Dkt 85). Counsel for Plaintiffs, Enrico Schaefer, provided detailed information to

Defendant Timothy Schwartz in order to define and potentially resolve disputes to the subpoenas

as set forth in Dkt 85, and all other subpoena issues. Mr. Schwartz responded to emails and the

parties agreed to a telephone call to discuss issues. (See Exhibit 1, email thread exchange

between Mr. Schaefer and Mr. Schwartz related to subpoena issues). Mr. Schwartz and Mr.

Schaefer did have an opportunity to speak for almost an hour on Thursday January 24th at 6:00

PM in order to try and narrow and/or resolve issues. The Parties were able to resolve one key

issue as reflected in Mr. Schwartz Friday, January 25 10:09 AM email. Mr. Schwartz has agreed

to provide any further email addresses of his attorneys as a negative keyword, to ensure no

attorney-client information is divulged through any subpoena seeking emails. The Parties have

further agreed to a standard protective order to protect any private and/or confidential

information which might be disclosed in the subpoenas. All other issues remain unresolved.



PLAINTIFFS’ STATEMENT

       Mr. Schaefer provided a mark-up of the specific objections which were the subject of Mr.

Schwartz’s Motion to Quash Subpoenas, Motion for Protective Order, Motion to Compel



                                                 2
                                                                Case No. 8:17-cv-00190-T-23-MAP


Discovery and Motion for Sanctions (Dkt 85). Mr. Schaefer proposed to modify certain

subpoenas, deleting certain language in order to limit the scope of information requested, and to

narrow the scope of the requests. (See Exhibit 2, Mr. Schaefer’s proposed deletions to language

and strikeout in red on the specific objections lodged by Mr. Schwartz in (Dkt 85). The

conversation was detailed and professional, but the parties were unable to narrow or resolve the

substantive issues. Mr. Schwartz did not agree to the proposed changes made by Mr. Schaefer,

but instead objects to all five (5) at–issue subpoenas in total, as reflected in numbered paragraphs

6, 8, 10, 12 and 14 of (Dkt 85) (Exhibit 2). The Parties could not overcome the generalized

objections from Mr. Schwartz. In a Friday, January 25, 10:00 AM email (Exhibit 1), Mr.

Schwartz formally agreed that he would provide any other attorney email addresses so they can

be added as negative keywords. Mr. Schwartz indicated he could not agree to the proposed

changes made by Mr. Schaefer as reflected in Exhibit 2, but promised to continue to think about

things over the weekend. (NOTE: If we are not asking for additional time, I will not be

considering this any further, other than providing a list of attorneys etc. related to the Privileged

dispute.)

       Plaintiffs stand by their proposed edits to the subpoenas reflected in Exhibit 2 as a

reasonable resolution of any outstanding issues, and has proposed to take the same approach on

all other subpoenas based on whether the third party is a domain name registrar, web hosting

company, web email provider or ecommerce provider. Plaintiffs further propose that the

subpoenas as modified be submitted to third party subpoena recipients under the modified

Consents attached as Exhibit 3. As part of Exhibit 1, Plaintiffs provided a chart detailing some

of the reasons why the information requested in the subpoenas was relevant or reasonably




                                                  3
                                                                Case No. 8:17-cv-00190-T-23-MAP


calculated to lead to the discovery of relevant information. (See Exhibit 4; Draft Subpoena

Chart).

         Mr. Schaefer and Mr. Schwartz further discussed that to the extent third parties are

unwilling to filter emails by keyword (we won’t know this until consents are signed), that it may

be necessary to have a third party do that filtering under court order, and under direction of the

court. One such service provider is E-Hounds, Inc. located in Tampa.

         Plaintiffs would further request that this court also enter the proposed Order in order to

increase the likelihood that third parties will comply with the subpoenas. A proposed Order is

attached as Exhibit 5.


DEFENDANT TIMOTHY SCHWARTZ’S STATEMENT:


         PLEASE TAKE NOTICE that pursuant to this Court’s Order (Dkt. 99), Defendant and

Plaintiffs’ counsel met and conferred in a good-faith effort to resolve the dispute with respect to

the non-party subpoenas at issue in Defendant's Motion to Quash Subpoenas and for Protective

Order (Dkt. 85).

         Defendant proposed requested that the parties file a joint Motion for Extension of Time so

that they could further resolve Defendant’s dispute with non-party subpoenas but Plaintiffs did not

agree.

         Therefore, the disputed matters that remain for judicial intervention with respect to the non-

party subpoenas at issue in Defendant's Motion to Quash Subpoenas and for Protective Order are:

         1. Relevance of information sought (See Dkt. 85, Paragraphs 5, 7, 9, 11, 13, 15)

         2. Information sought could have been obtained from another source or in a more convenient

          or less intrusive way (See Dkt. 85, Paragraphs 5, 33)



                                                   4
                                                               Case No. 8:17-cv-00190-T-23-MAP


      3. Information sought causes an undue burden on respondents and the Defendant. (See Dkt.

        85, Paragraphs 7, 9, 11, 13, 15, 31, 32)

       Defendant further objects to any Proposed Order by Plaintiffs attached to this Joint

Statement and any additional arguments made by Plaintiffs.




Dated: January 25, 2019                                Respectfully Submitted,

                                                       /s/ Jonathan B. Sbar
                                                       Jonathan B. Sbar, Esq. (FBN 131016)
                                                       Email: jsbar@rmslegal.com
                                                       Andrea K. Holder, Esq. (FBN 104756)
                                                       Email: aholder@rmslegal.com
                                                       ROCKE, McLEAN & SBAR, P.A.
                                                       2309 S. MacDill Avenue
                                                       Tampa, FL 33629
                                                       Phone: 813-769-5600
                                                       Fax:     813-769-5601

                                                       /s/ Craig Enrico Schaefer
                                                       Craig Enrico Schaefer (Pro Hac Vice)
                                                       Traverse Legal, PLC
                                                       810 Cottageview Drive G-20
                                                       Traverse City, MI 49684
                                                       enrico.schaefer@traverselegal.com
                                                       Phone: 231-932-0411

                                                       Counsel for Plaintiffs




Dated: January 25, 2019                      _/s/ Timothy Schwartz___________
                                             Timothy Schwartz, Defendant and on behalf of
                                             Design Tank, Defendant
                                             In Pro Per




                                                   5
                                                                Case No. 8:17-cv-00190-T-23-MAP



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 25, 2019 a true and correct copy of the foregoing

was filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent via e-mail to all parties by operation of the court’s electronic filing system

or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing.



                                                       /s/ Craig Enrico Schaefer
                                                       Craig Enrico Schaefer (Pro Hac Vice)




                                                  6
